Citation Nr: 1206135	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Jackson & MacNichol, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to August 1991 with subsequent service in the Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

A hearing before the undersigned Veterans Law Judge was held at the RO in August 2011.  The hearing transcript has been associated with the claims file.  At the hearing, the Veteran and his representative requested that the record be held open for 60 days to allow them to submit additional evidence.  Additional evidence was submitted and has been associated with the claims folder; however, there is no waiver of consideration of that evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2011).  As the claim is being remanded for other reasons, the RO should review the most recent submissions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claims of service connection.  Specifically, based on the Veteran's histories of symptoms during and since service, VA examinations are needed to determine whether the Veteran has a right shoulder, headache, or sleep disorder which onset in service or is causally related to service.  See 38 U.S.C.A. § 5103A(d).  

Furthermore, the record indicates that the Veteran served in the Reserve (until at least May 1996) and has applied for Social Security Administration (SSA) benefits.  See, e.g., May 2009 and December 2010 VA treatment records; Report of Discharge from the U.S. Naval Reserve.  It is unclear whether all available Reserve records have been associated with the claims file and the SSA records have not been requested.  As these records are potentially relevant, they must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant records, medical and personnel, from the Veteran's Reserve service.  If additional information is needed from the Veteran, he should be so informed.  If the records are not available, the Veteran should be so informed.  

2.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

3.  Obtain any outstanding VA treatment records.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.  

4.  After the completion of the foregoing, schedule the Veteran for examinations to determine the nature and likely etiology of the reported right shoulder, headache, and sleep disorders.  The examiners should review the claims file.  

(a) With respect to the right shoulder, for any diagnosed disorder, the examiner should state whether it is at least as likely as not (50 % probability) that the disorder onset in service or is causally related to service.  The examiner should provide an explanation for any opinion provided, preferably with discussion of the Veteran's history of injury to the right shoulder during service and the opinions provided by Dr. F.G., a private physician, in September 2011, Dr. S.L., a VA physician, in November 2007, and Dr. R.S., a VA physician, in September 2008.  

The examiner is requested to ignore the Veteran's history of dislocating the right shoulder in service in rendering his opinion as it is contradicted by the record and the Board finds the Veteran's explanation that the wrong shoulder was reported is not credible.  

(b) With respect to the reported headaches, the examiner should state whether the Veteran has a chronic headache disorder.  If so, the examiner should state whether it is at least as likely as not (50 % probability) that the headache disorder onset in service or is causally related to service.  The examiner should provide an explanation for any opinion provided, preferably with discussion of the in-service complaints of headache.

The examiner is requested to ignore the Veteran's history of loss of consciousness as a result of the July 1990 fall in rendering his opinion as it is not corroborated by the associated treatment records.  

(c) With respect to the reported sleep disorder, the examiner should state whether the Veteran has a chronic sleep disorder.  If so, the examiner should state whether it is at least as likely as not (50 % probability) that the disorder onset in service or is causally related to service.  The examiner should provide an explanation for any opinion provided.

The examiner is requested to ignore the Veteran's history of loss of consciousness as a result of the July 1990 fall in rendering his opinion as it is not corroborated by the associated treatment records.  

4.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC) with consideration of all evidence associated with the claims file after the statement of the case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


